    Case 7:08-cv-00061 Document 122-1 Filed on 08/31/20 in TXSD Page 1 of 5




                                                    U.S. Department of Justice
                                                    United States Attorney
                                                    Southern District of Texas

                                                    600 E. Harrison, Suite 201      Phone (956) 548-2554
                                                    Brownsville, Texas 78520-5106   Fax    (956)548-2776


                                                 July 15, 2020
Via CM/RRR: 7000-1530-0005-0682-9787
Cindy Garcia c/o Heather Bell, Ford & Bergner, LLP
700 Louisiana St., Fl. 48
Houston, TX 77002

       RE:    Civil No. Civil No. 7:08-cv-061; United States of America v. 26.744 Acres of Land,
              more or less, situate in Starr County, State of Texas; and Anabell G. Garcia, et al.

Dear Cindy Garcia c/o Heather Bell, Ford & Bergner, LLP,

        In connection with the above referenced matter, enclosed herewith please find a copy of
the following:

   •   Order resetting just compensation hearing and setting a status conference (Dkt. #116)
          o New setting is August 31, 2020 at 9:00 a.m.

       This document is for your records. If you have any questions, please do not hesitate to
contact me at (956) 983-6026.

                                                    Sincerely,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas

                                              By: s/ Flora M. Gomez
                                                  FLORA M. GOMEZ, Paralegal for
                                                  CHRISTOPHER D. PINEDA,
                                                  Assistant United States Attorney

/fmg
Enclosure


                                      1
ase 7:08-cv-00061 Document 122-1 Filed on 08/31/20 in TXSD Page 2 o
ase 7:08-cv-00061 Document 122-1 Filed on 08/31/20 in TXSD Page 3 o
     Case
      Case7:08-cv-00061
           7:08-cv-00061 Document
                          Document122-1 Filedon
                                   116 Filed  on06/29/20
                                                 08/31/20ininTXSD
                                                              TXSD Page
                                                                    Page14ofof25
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 29, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               § CIVIL ACTION NO. 7:08-CV-61
                                                  §
26.744 ACRES OF LAND, MORE OR                     §
LESS, SITUATE IN STARR COUNTY,                    §
STATE OF TEXAS, et al,                            §
                                                  §
            Defendants.                           §

                                             ORDER

          The Court now considers the June 5, 2020 status report1 filed by the United States of

America (“United States”). Therein, the United States informs the Court that as to the fee simple

taking of Tract RGV-RGC-1045, one party has yet to agree to the proposed just compensation

amount.2 The United States has not received clarification from this party as to whether she agrees

or disagrees with just compensation in this case.3 On this basis, the United States requests that

the Court set a just compensation hearing “in the next 45 to 60 days” to allow the parties time to

settle the issue of just compensation or alternatively, prepare for the hearing. 4 As to the

revestment of the road easements involved in the instant case, the United States provides that it is

in the process of receiving approval from each party in order to file a joint stipulation for partial

revestment and proposed final judgment.5

          In light of this, the Court hereby ORDERS the parties to appear for a just compensation

hearing on Monday, August 31, 2020 at 9:00 a.m.


1
  Dkt. No. 114.
2
  Id. at 3, ¶¶ 7–9.
3
  See id.
4
  Id. ¶ 9.
5
  Id. at 4, ¶ 12.

1/2
    Case
     Case7:08-cv-00061
          7:08-cv-00061 Document
                         Document122-1 Filedon
                                  116 Filed  on06/29/20
                                                08/31/20ininTXSD
                                                             TXSD Page
                                                                   Page25ofof25




       The Court further ORDERS the parties to appear for a status conference on Monday,

August 31, 2020 at 9:00 a.m. to update the Court on the status of revestment. The Court

ORDERS the parties to file a status report in preparation for the status conference by Friday,

August 21, 2020. Alternatively, the parties may file a joint stipulation for partial revestment and

proposed final judgment by Friday, August 21, 2020.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 29th day of June, 2020.


                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge




2/2
